Name: 79/983/ECSC: Commission Decision of 6 November 1979 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by 'Saarlor' (Only the French and German texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-22

 Avis juridique important|31979D098379/983/ECSC: Commission Decision of 6 November 1979 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by 'Saarlor' (Only the French and German texts are authentic) Official Journal L 295 , 22/11/1979 P. 0024 - 0024****( 1 ) OJ NO 58 , 14 . 11 . 1959 , P . 1147/59 . ( 2 ) OJ NO L 78 , 26 . 3 . 1977 , P . 20 . COMMISSION DECISION OF 6 NOVEMBER 1979 EXTENDING THE AUTHORIZATION OF THE JOINT SELLING OF FUELS FROM HOUILLERES DU BASSIN DE LORRAINE AND SAARBERGWERKE AG BY ' SAARLOR ' ( ONLY THE FRENCH AND THE GERMAN TEXTS ARE AUTHENTIC ) ( 79/983/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 4 , 15 , 47 AND 65 THEREOF , HAVING REGARD TO DECISION NO 44/59 OF 4 NOVEMBER 1959 AUTHORIZING THE JOINT SELLING OF SOLID FUELS FROM HOUILLERES DU BASSIN DE LORRAINE AND SAARBERGWERKE AG BY THE SAAR-LOTHRINGISCHE KOHLENUNION , DEUTSCH-FRANZOSISCHE GESELLSCHAFT AUF AKTIEN/UNION CHARBONNIERE SARRO-LORRAINE , SOCIETE PAR ACTIONS FRANCO-ALLEMANDE , OF SAARBRUECKEN AND STRASBOURG ( 1 ), AS LAST AMENDED BY DECISION 77/251/ECSC ( 2 ), HAVING REGARD TO THE APPLICATION OF 4 JULY AND 7 AUGUST 1979 , WHEREAS BY DECISION NO 44/59 OF 4 NOVEMBER 1959 THE HIGH AUTHORITY AUTHORIZED UNTIL 31 DECEMBER 1961 THE JOINT SELLING OF FUELS FROM HOUILLERES DU BASSIN DE LORRAINE AND SAARBERGWERKE AG BY THE SAAR-LOTHRINGISCHE KOHLENUNION , DEUTSCH-FRANZOSISCHE GESELLSCHAFT AUF AKTIEN/UNION CHARBONNIERE SARRO-LORRAINE , SOCIETE PAR ACTIONS FRANCO-ALLEMANDE ( SAARLOR ); WHEREAS THE PERIOD OF VALIDITY OF THIS AUTHORIZATION WAS LAST EXTENDED , UNTIL 31 DECEMBER 1979 , BY DECISION 77/251/ECSC ; WHEREAS IN A LETTER DATED 4 JULY 1979 THE PARTIES CONCERNED GAVE NOTICE THAT THE JOINT SELLING AGREEMENT CONCLUDED BETWEEN THEM , WHICH WAS DUE TO EXPIRE ON 31 DECEMBER OF THAT YEAR , WOULD BE REPLACED BY A NEW AGREEMENT VALID UNTIL 31 DECEMBER 1981 ; WHEREAS THEY APPLIED FOR A CORRESPONDING EXTENSION OF THE AUTHORIZATION ; WHEREAS THE GROUNDS ON WHICH THE COMMISSION AUTHORIZED THE AGREEMENTS BETWEEN THE PARTIES FROM 23 FEBRUARY 1959 TO 31 DECEMBER 1979 ARE STILL VALID ; WHEREAS THIS IS THE CASE BOTH AS REGARDS COMPETITION WITH OTHER COMMUNITY UNDERTAKINGS AND WITH COAL FROM THIRD COUNTRIES AND AS REGARDS THE IMPROVEMENT OF DISTRIBUTION BY MEANS OF JOINT SALES ; WHEREAS IN 1978 SAARLOR SOLD 22.4 % OF THE OUTPUT OF THE SAAR COLLIERIES AND 4.6 % OF THE OUTPUT OF THE LORRAINE FIELD ; WHEREAS THESE PERCENTAGES ARE COMPARABLE TO THOSE IN PREVIOUS YEARS ; WHEREAS THE AGREEMENT CONSEQUENTLY CONTINUES TO SATISFY THE CONDITIONS FOR AUTHORIZATION UNDER ARTICLE 65 ( 2 ) OF THE TREATY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PERIOD OF VALIDITY OF DECISION NO 44/59 IS EXTENDED UNTIL 31 DECEMBER 1981 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE COAL-MINING UNDERTAKINGS CONCERNED AND TO SAARLOR . DONE AT BRUSSELS , 6 NOVEMBER 1979 . FOR THE COMMISSION RAYMOND VOUEL MEMBER OF THE COMMISSION